[Cite as State v. McCarren, 2011-Ohio-4805.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :     APPEAL NO. C-110074
                                                        TRIAL NO. C-10TRD-58677
        Plaintiff-Appellee,                       :
                                                        O P I N I O N.
  vs.                                             :

THOMAS McCARREN,                                  :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: September 23, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Thomas M. McCarren, pro se.




Please note: This case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




P ER C URIAM .

       {¶1}    Thomas McCarren appeals his conviction for a violation of R.C.

4511.56. Because we conclude that the trial court erred when it denied McCarren’s

motion to dismiss for lack of a speedy trial, we reverse the trial court’s judgment and

discharge McCarren from further prosecution.

       {¶2}    On November 1, 2010, McCarren was cited by a Green Township

officer for operating a bicycle during the night without a white light in violation of

R.C. 4511.56(A)(1). McCarren appeared for arraignment on the charge on November

10, 2010. A not-guilty plea was entered on McCarren’s behalf, and the case was

scheduled for a trial on November 22, 2010. On November 22, the trial court sua

sponte continued the trial until December 6, 2010. On December 3, 2010, McCarren

moved to dismiss the charge for lack of a speedy trial.         The trial court denied

McCarren’s motion, and a trial was held over McCarren’s objection on December 6.

At the conclusion of the trial, the court found McCarren guilty, fined him $150, and

ordered him to pay costs. McCarren now appeals.

       {¶3}    In his sole assignment of error, McCarren asserts that the trial court

erred when it refused to dismiss the charge against him for lack of a speedy trial.

Under R.C. 2945.71(A), “a person against whom a charge is pending in a court not of

record, or against whom a charge of minor misdemeanor is pending in a court of

record, shall be brought to trial within thirty days after the person's arrest or the

service of summons.” The time within which a defendant can be brought to trial can

be extended only for the reasons listed in R.C. 2945.72, including “[t]he period of any

continuance granted on the accused's own motion, and the period of any reasonable

continuance granted other than upon the accused's own motion.” R.C. 2945.72(H).

The speedy-trial statute is strictly construed against the state. Brecksville v. Cook, 75




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



Ohio St.3d 53, 57, 1996-Ohio-171, 661 N.E.2d 706. See, also, State v. Cross (1971), 26

Ohio St.2d 270, 271 N.E.2d 264, paragraph one of the syllabus.

       {¶4}    The record is clear that McCarren did not request a continuance nor

did he file any motions that tolled the speedy-trial time. The trial court’s journal

entry indicates that the continuance on November 22, 2010, was at the court’s

request. The state argues that because McCarren did not provide a transcript of the

proceedings before the trial court, this court is unable to examine whether the trial

court’s sua sponte continuance was reasonable.           The state urges this court to

presume regularity absent a transcript.         But “[w]hen sua sponte granting a

continuance under R.C. 2945.72(H), the trial court must enter the order of

continuance and the reasons therefore by journal entry prior to the expiration of the

time limit prescribed in R.C. 2945.71 for bringing a defendant to trial.” State v.

Mincy (1982), 2 Ohio St.3d 6, 441 N.E.2d 571, syllabus. In this case, no reasons for

the continuance were included in the journal entry. Even if the transcript had been

filed, the failure of the trial court to enter reasons for the continuance in its journal

entry is dispositive under Mincy. Because no reasons were included in the journal

entry, we are unable to conclude that the trial court’s sua sponte continuance was

reasonable. We, therefore, conclude that the court erred when it denied McCarren’s

motion to dismiss for lack of a speedy trial. The assignment of error is sustained.

       {¶5}    Because McCarren was not brought to trial within 30 days of the

citation, his conviction is vacated, and he is discharged from further prosecution.

See R.C. 2945.73(B).

                                        Judgment reversed, and appellant discharged.


D INKELACKER , P.J., H ILDEBRANDT and S UNDERMANN , JJ.


Please Note:
       The court has recorded its own entry this date.



                                           3